Citation Nr: 0945032	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1964 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter was 
originally on appeal from an April 2004 rating decision of 
the St. Louis, Missouri, VA Regional Office (RO).

The issue of entitlement to a back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have hemorrhoids that are related to 
active service.


CONCLUSION OF LAW

The Veteran does not have hemorrhoids that were incurred in 
or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's January 2008 Remand, the Appeals 
Management Center (AMC) obtained an August 2005 renal 
ultrasound report identified by the Veteran, scheduled the 
Veteran for a VA examination to ascertain any hemorrhoid 
condition, readjudicated the claim, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
January 2008 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in December 2003, March 
2006, and January 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private medical records that he 
wished to have VA obtain on his behalf with respect to his 
claim for service connection for hemorrhoids.  Thus, there is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in June 2005 and 
July 2009. 38 C.F.R. § 3.159(c)(4).  The July 2009 VA 
examiner addressed the question of whether or not the Veteran 
had a current diagnosis of hemorrhoids in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  The July 2009 VA examination 
report is thorough; thus this examination is adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic hemorrhoid disorder is 
factually shown during service.  The Board concludes it was 
not.  

The Veteran's service treatment records indicate that the 
Veteran presented in October 1971 with complaints of external 
hemorrhoids for two days only and pain with prolonged 
sitting.  Anusol suppositories, Nupercainal, and sitz baths 
were prescribed.  

The Board cannot conclude a "chronic" hemorrhoid condition 
was incurred during service.  Treatment for a disorder in 
service cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder 
exists.  On the clinical examination in for reenlistment in 
February 1973 and separation from service in January 1977, 
the Veteran's anus and rectum (hemorrhoids, fistulae) were 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the Veteran suffered from a chronic hemorrhoid 
disorder during service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The post service medical records are absent any complaints of 
or treatment for hemorrhoids.  At the June 2005 VA 
examination, the examiner noted that he could not appreciate 
any hemorrhoids on digital rectal examination.  At the July 
2009 VA examination, the examiner noted no hemorrhoids were 
present on physical examination.  No external hemorrhoids 
were visually or digitally identified and no internal 
hemorrhoids were digitally identified.  Thus, the medical 
evidence fails to show that the Veteran currently suffers 
from hemorrhoids.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
the absence of competent medical evidence that a hemorrhoid 
disability exists and that it was caused by or aggravated by 
the Veteran's military service, the criteria for establishing 
service connection for hemorrhoids have not been established.  
38 C.F.R. § 3.303. 

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that he suffers from hemorrhoids several times per 
year that he relates to hemorrhoids treated during service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he engaged in certain activities in 
service and currently experiences certain symptomatology.   
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
the Board again notes that the record is devoid of objective 
evidence of hemorrhoids after service.  As such, the Board 
finds that any assertions by the Veteran as to continuity of 
symptomatology since service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran has a current 
diagnosis of hemorrhoids, the Board finds that the negative 
evidence of record is of greater probative value than the 
Veteran's statements in support of his claim.  

Thus, the medical evidence fails to show that the Veteran 
currently suffers from a current hemorrhoid disorder.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110.  It follows that 
competent evidence of a current disability is required to 
establish a valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the absence of competent 
medical evidence that a hemorrhoid disability exists and that 
it was caused by or aggravated by the Veteran's military 
service, the criteria for establishing service connection for 
a hemorrhoid disorder have not been established.  38 C.F.R. § 
3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a back disability, the Board remanded the 
issue in January 2008 for additional development.  
Specifically, the Board required that the AOJ should contact 
the U.S. Army Corps of Engineers and/or the U.S. Public 
Health Service, and make another request for the treatment 
records, dated from 1977 to 1981, to include those pertinent 
to a back disorder or a knee disorder. 

The AMC sent a letter to the United States Public Health 
Service and requested all treatment records from 1977 to 1981 
for a back disorder or a knee disorder.  The Staff Support 
Assistant at Department of Health and Human Services noted 
that a thorough search of their records revealed that the 
Veteran did not serve on active duty with the United States 
Public Health Service (PHS) Commissioned Corps and noted that 
they were not the Army, Navy, Air Force, Marines, National 
Guard or Coast Guard.  In addition, the letter stated that if 
the Veteran received treatment at a PHS facility, that the 
PHS Health Data Center would need to be contacted for those 
records.  However, it does not appear that the AMC followed 
up with this information.  

The Board notes that the Veteran's claims file includes a May 
1981 Report of Medical Examination where the examining 
facility was the U.S. Public Health Service in St. Louis.  
Thus, it is the Board's opinion that the Veteran should be 
contacted and asked to provide additional information 
regarding his treatment from 1977 to 1981 including the 
location where he received these services and whether the 
services were provided due to his employment; and if so, the 
name and address of his employer.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide additional information needed to 
request records previously identified as 
"care from 1977 to 1981 with the Public 
Health Service (Army Corps of 
Engineers)."  The Veteran should be 
asked to provide the location where he 
received these services and whether the 
services were provided due to his 
employment; and if so, the Veteran should 
be asked to provide the name and address 
of his employer.  If the Veteran 
responds, these records should then be 
obtained and associated with the claims 
folder.  Whether or not the veteran 
responds, the U.S. Army Corps of 
Engineers and the Public Health Data 
Center identified by the U.S. PHS should 
be contacted and requested to provide any 
treatment records, dated from 1977 to 
1981, to include those pertinent to a 
back disorder or a knee disorder.  The 
requests and any records obtained in 
association with the requests for these 
records should be associated with the 
claims file.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.
 
2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


